department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita tl-n-7243-00 uilc internal_revenue_service national_office field_service_advice memorandum for from douglas a fahey assistant to the branch chief cc ita subject mortgage interest - multiple residences this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend organization x year date date date date date date date state a state b amount amount amount amount amount amount amount issues tl-n-7243-00 whether taxpayers a married couple filing jointly are entitled to claim mortgage interest deductions for a principal_residence and one other residence for a time period during which they lived in a third residence provided to them by organization what is the amount of the mortgage interest_deduction s if any to which taxpayers are entitled conclusion sec_1 taxpayers are entitled to claim deductions for mortgage interest_paid on loans for their principal_residence and one other residence under sec_163 which of the three residences at issue was taxpayers’ principal_residence during year is a factual determination to be made based on all the relevant facts and circumstances once taxpayers’ principal_residence has been determined taxpayers may select another residence to treat as their other residence for purposes of the mortgage interest_deduction taxpayers are entitled to a deduction for any interest_paid on home acquisition loans totaling dollar_figure million on their principal_residence and one other residence taxpayers are further entitled to a deduction for any interest_paid on home equity loans totaling dollar_figure on their principal_residence plus one other residence facts as we understand the facts taxpayers are a married couple who filed a joint_return for year taxpayers are referred to individually as h and w as appropriate below on their year return taxpayers claimed mortgage interest deductions for two residences one in state a and one in state b in the total amount of amount w and w’s family_member held the legal_title to the residence in state a during all of year the highest principal balance on the loan secured_by the state a residence during year was amount and the balance was amount on date on their year return taxpayers claimed a deduction in the amount of amount for interest_paid on this loan rounded up from amount only w is listed as a borrower by the mortgage company taxpayers purchased the residence in state b on date taxpayers own this home jointly and both are listed as borrowers by the mortgage company the principal_amount of the acquisition loan was amount and the terms of this loan call for payments of interest only during year taxpayers claimed an amount deduction for interest taxpayers have not provided any information concerning whether this loan is home_equity_indebtedness as opposed to home acquisition_indebtedness the field presumes it is home_equity_indebtedness tl-n-7243-00 paid on this loan on their year return for purposes of this memorandum we assume that both mortgages are secured_by the respective residences from date until date taxpayers lived in a third residence provided to them by organization in connection with h’s job nevertheless taxpayers contend that they consistently treated the residence in state a as their principal_residence during this time period which includes year they further contend that the residence in state b is their other residence for purposes of sec_163 we have not been provided with any facts concerning the amount of time taxpayers spent in the state a or third residence until the time the state b residence was purchased or the amount of time taxpayers spent in each of the three residences after that the field states that neither the state a residence nor the state b residence was leased or made available for lease during year law and analysis sec_163 of the internal_revenue_code generally allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness an exception to the general_rule is provided in sec_163 which for taxpayers other than corporations disallows a deduction for personal_interest sec_163 however provides that personal_interest does not include qualified_residence_interest within the meaning of sec_163 thus taxpayers other than corporations may deduct qualified_residence_interest under sec_163 the term qualified_residence_interest means any interest which is paid_or_accrued during the taxable_year on either acquisition_indebtedness or home_equity_indebtedness with respect to any qualified_residence of the taxpayer acquisition_indebtedness is any indebtedness that is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and secured_by the residence the aggregate amount of acquisition_indebtedness for any period is limited to dollar_figure or dollar_figure in the case of a married individual filing a separate_return home_equity_indebtedness is any indebtedness other than acquisition_indebtedness that is secured_by a qualified_residence to the extent the aggregate amount of the indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness of the residence the aggregate amount of home_equity_indebtedness for any period is limited to dollar_figure or dollar_figure in the case of a married individual filing a separate_return sec_163 defines qualified_residence as a taxpayer’s principal_residence within the meaning of sec_121 and one other residence that the taxpayer selects for this purpose and uses as a residence within the meaning of sec_280a in the case of married individuals filing separate returns tl-n-7243-00 sec_163 provides that the couple shall be treated as one taxpayer for purposes of determining principal_residence and one other residence within the meaning of qualified_residence furthermore each individual may take into account only one residence unless both individuals consent in writing to one individual taking into account the principal_residence and one other residence based on the facts described above four questions arise with respect to application of sec_163 in the instant situation to what extent are taxpayers entitled to claim a mortgage interest_deduction what constitutes the taxpayers’ principal_residence whether the residence in state a or state b constitutes an other residence and what is the amount of the allowable mortgage interest_deduction if any each of these issues is discussed separately below to what extent are taxpayers entitled to claim a mortgage interest_deduction sec_1_163-1 of the income_tax regulations provides that a taxpayer may deduct interest on a mortgage upon real_estate of which he is the legal or equitable owner see also mills v commissioner tcmemo_1999_60 further the person entitled to deduct interest is the person who is legally liable to pay the interest see eg 35_tc_256 acq 1961_1_cb_3 revrul_64_31 1964_1_cb_300 additionally a deduction with respect to a joint obligation is allowable to the party who makes the payment out of his own funds mills v commissioner finney v commissioner tcmemo_1976_329 sec_163 places further restrictions on the deduction of interest_expense by taxpayers other than corporations that provision essentially defines all interest_expense as nondeductible personal_interest unless it is of a type specifically excepted under sec_163 qualified_residence_interest is one of those exceptions as discussed above sec_163 defines qualified_residence as a taxpayer’s principal_residence plus one other residence this subsection discusses the principal_residence of a taxpayer but does not explicitly state whether a married couple filing jointly is treated as one taxpayer or two thus the statute is silent on the issue of whether a married couple filing jointly is treated as one taxpayer who may only have one principal_residence and one other residence for both spouses or whether each spouse may have his or her own separate principal_residence plus his or her own separate other residence this issue is important where as here a married couple filing jointly owns two residences and lives in a third residence for a substantial portion of time because sec_163 clearly limits a taxpayer’s mortgage interest_deduction to interest_paid on a principal_residence and one other residence sec_163 provides that married individuals filing separately are treated a sec_1 taxpayer for purposes of clause i clause i is a reference to sec_163 which defines a qualified_residence as a taxpayer’s principal tl-n-7243-00 residence sec_163 plus one other residence sec_163 the next subsection provides that if married individuals file separately they are each entitled to take into account residence unless both individuals consent in writing to individual taking into account the principal_residence and other residence sec_163 thus a married couple filing separately is treated as one taxpayer for purposes of determining the couple’s qualified_residence and their combined mortgage interest_deduction is limited to interest_paid on one principal_residence and one other residence although for purposes of sec_163 two married individuals typically have one common principal_residence it is possible that under appropriate facts and circumstances each spouse may have his or her own separate principal_residence eg the facts and circumstances establish that h’s principal_residence is in one location but w’s principal_residence is in another if two married individuals who are found to have separate principal residences also own a third residence an issue may arise concerning which two of the three residences constitute the couple’s qualified_residence principal_residence plus one other residence for purposes of the mortgage interest_deduction sec_163 and the temporary regulations are silent as to how such a couple would determine their principal_residence and one other residence in the absence of regulations we believe it appropriate for such a couple to select one of the principal residences as their principal_residence and either the other principal_residence or the third residence as their other residence although sec_163 does not specifically state that a married couple filing jointly is treated as one taxpayer for purposes of determining their mortgage interest deductions we assume that congress did not intend to treat married couples filing jointly differently than married couples filing separately thus a married couple filing jointly would also be treated as one taxpayer and would be entitled to take into account only a principal_residence and one other residence for purposes of calculating their mortgage interest_deduction accordingly as married individuals filing jointly the taxpayers here are treated as taxpayer for purposes of determining the residences they may take into account for purposes of the mortgage interest_deduction because one or both are the legal owners of the state a and state b residences and also liable on the relevant loans the next questions are what constitutes their principal_residence and other residence as discussed below taxpayers’ principal_residence sec_163 provides that principal_residence has the same meaning as it does in sec_121 sec_121 which provides rules for the exclusion_of_gain from the sale_or_exchange of a taxpayer’s principal_residence does not define tl-n-7243-00 principal_residence either sec_1_121-1 of the recently proposed income_tax regulations provides whether or not property is used by the taxpayer as the taxpayer’s residence and whether or not property is used by the taxpayer as the taxpayer’s principal_residence in the case of a taxpayer using more than one property as a residence depends upon all the facts and circumstances if a taxpayer alternates between two properties using each as a residence for successive periods of time the property that the taxpayer uses a majority of the time during the year will ordinarily be considered the taxpayer’s principal_residence sec_1_121-1 of the proposed income_tax regulations fed reg most of the case law concerning what constitutes a taxpayer’s principal_residence arose under former sec_1034 the predecessor of sec_121 which provided for the rollover of gain from the sale_or_exchange of a taxpayer’s principal_residence like sec_121 the former sec_1034 did not specifically define principal_residence like the newly proposed_regulations under sec_121 the cases decided under former sec_1034 apply a facts_and_circumstances_test to taxpayers who use more than one property as a residence during a tax_year in 92_tc_206 the issue was whether the sale of taxpayers’ residence in illinois constituted the sale of their principal_residence so that they could defer the resulting gain under sec_1034 in the four years preceding the sale taxpayers had spent approximately one-half of their time at the illinois residence and the other half at three separate residences in florida the court held that the relevant factors to consider are the amount of time taxpayers spent at one residence as opposed to the other s whether taxpayers abandoned the illinois residence with the intent not to return and whether taxpayers’ nonuse of the illinois residence was substantial from the time they left it and whether a temporary rental of the illinois residence was necessitated because of an adverse real_estate market as opposed to converting the illinois residence into a nontemporary rental for the production_of_income the court then looked at the facts and noted that taxpayers had spent one-half of their time at the illinois residence taxpayer husband’s business had remained in illinois both taxpayers filed illinois state_income_tax returns as full-year residents and taxpayer wife contributed to and attended church in illinois for three of the four years and had only an illinois driver’s license based on these facts the court held that the illinois residence remained taxpayers’ principal_residence until the time of the sale in revrul_77_298 1977_2_cb_308 the service held that a member of congress’ principal_residence was his home in the washington d c area where the taxpayer had lived for eight years and spent the majority of time in that home the taxpayer also owned a residence in his home district and used it for visits tl-n-7243-00 there the service held that where a taxpayer alternates between two properties physically occupying each as a residence for successive periods of time the property that the taxpayer occupies a majority of the time will ordinarily be considered his principal_residence for purposes of sec_1034 accordingly the taxpayer was permitted to defer gain on the sale of the washington d c home by rolling it over through the purchase of another principal_residence based on the above authorities which residence constitutes taxpayers’ principal_residence in the instant case depends on all the facts and circumstances under the proposed_regulations and revrul_77_298 the determination would be based on where they resided the majority of the time during year as in thomas additional factors to consider include the taxpayers’ intent location of their employment where they file state tax returns and what state or municipality issued their driver’s licenses a newly-purchased residence such as the state b residence must be physically occupied to constitute a principal_residence see eg 323_f2d_383 5th cir the test of physical occupancy is not satisfied by merely moving furniture or other personal belongings into the residence without actually occupying it bayley v commissioner 37_tc_288 acq 1961_1_cb_4 additionally token use of a new residence such as on weekends or vacations has been held insufficient to satisfy the requirements of a principal we note that taxpayers contend they have consistently treated the state a residence as their joint principal_residence in several instances courts have applied a temporary absence exception to hold that residences retained their character as principal residences even though they were rented or otherwise not used by the taxpayers during the year at issue see eg 29_tc_515 acq 1959_1_cb_5 taxpayer and family moved to europe for four years during taxpayer’s foreign service appointment but retained their home in the united_states barry v commissioner tcmemo_1971_179 taxpayer’s former residence remained his principal_residence while taxpayer was required to live in military housing during the five final years of his military service revrul_78_146 1978_1_cb_260 applying the temporary absence exception to a taxpayer who accepted a two-year temporary work assignment in another city who intended to return to his former home at the conclusion of the two years but did not because of a change in the school system we have not been provided with any facts concerning whether taxpayers used the state a home as their principal_residence up until the time they moved into the housing provided with h’s job in date and if so whether or not they intended to move back into that residence at the conclusion of h’s job in date accordingly we are unable to comment on the applicability of such an exception to taxpayers’ situation tl-n-7243-00 residence 40_tc_345 acq 1964_2_cb_7 aff’d 326_f2d_760 2d cir taxpayers’ other residence sec_163 provides that a taxpayer may claim a mortgage interest_deduction for his principal_residence and one other residence the one other residence is any residence used by the taxpayer as a residence within the meaning of sec_280a sec_280a provides that a taxpayer uses a dwelling as a residence if he uses it during the tax_year for personal purposes for the greater of fourteen days or of the number of days it is rented a fair rental if the residence is not rented at any time during the tax_year then it may be treated as a residence within the meaning of sec_163 regardless of how often the taxpayer uses it for personal purposes sec_163 further sec_1_163-10t provides that a taxpayer may only select one residence as a second residence during a single tax_year except that a taxpayer who purchases another residence during the tax_year may elect the new residence as the second residence as of the date_of_acquisition the field states that neither the state a residence nor the state b residence was leased or offered for lease during year thus taxpayers could elect to treat either residence as their other residence for periods of actual ownership during year taxpayers may select the state a residence as their other residence for all of year or they may select the state a residence from date through date and then select the state b residence as of the date_of_acquisition date through the end of year to conclude the discussion of principal and other residences which residence constitutes taxpayers’ principal_residence during year depends upon all the facts and circumstances once a determination of taxpayers’ principal_residence has been made then taxpayers may select another residence within the perimeters discussed above to be treated as their other residence if the third residence the one provided in connection with h’s job is their principal_residence then taxpayers have two options concerning their other residence first they may select the state a residence as their other residence for year second they may select the state a residence as their other residence from date through date and then select the state b residence as their other residence from date the date_of_acquisition through the end of year finally if either the state a or state b residence is their principal_residence then taxpayers may select the remaining residence as their other residence during year what is the allowable_amount of mortgage interest_deduction tl-n-7243-00 assuming the interest_paid on mortgages for either or both the state a and state b residences may constitute qualified_residence_interest within the meaning of sec_163 the final issue is what amount is properly allowable as a mortgage interest_deduction for year sec_163 limits the aggregate amount of home acquisition_indebtedness for any taxpayer to dollar_figure or dollar_figure in the case of a married taxpayer filing separately therefore interest on any portion of a home acquisition loan or loans in excess of dollar_figure is not deductible as qualified_residence_interest sec_163 limits the aggregate amount of home_equity_indebtedness for any taxpayer to dollar_figure or dollar_figure in the case of a married taxpayer filing separately therefore interest on any portion of a home equity loan or loans in excess of dollar_figure is not allowed as a deduction under these provisions the maximum amount of outstanding loans which a taxpayer other than a married individual filing separately may take into account for purposes of calculating a mortgage interest_deduction is up to dollar_figure for acquisition_indebtedness and up to dollar_figure for home_equity_indebtedness on the taxpayer’s qualified_residence here if both loans are acquisition loans then the aggregate amount of taxpayers’ debt is in excess of the dollar_figure million limit of sec_163 for any period during year when both the state a residence and the state b residence constituted qualified residences from date through date further if only the state b loan is an acquisition loan then the aggregate amount of taxpayers’ acquisition debt is still in excess of the limit see discussion of average daily balance below taxpayers are only entitled to a deduction for interest_paid on dollar_figure million of acquisition debt see pau v commissioner tcmemo_1997_43 married couple filing jointly only entitled to a deduction for interest attributable to first dollar_figure million of their home acquisition loan where outstanding principal balance was dollar_figure in their date submission taxpayers’ representatives use a formula provided in the regulations to argue that the aggregate amount of taxpayers’ debt is not in excess of the dollar_figure million limit the formula used by taxpayers’ representatives is found in sec_1_163-10t average balance computed on a daily basis as a preliminary matter we note that subsections b through h of sec_1_163-10t were drafted pursuant to the version of the statute which provided that the amount of deductible qualified_residence_interest was limited to the fair_market_value of conversely if only the state a residence constitutes a qualified_residence then all of the interest_paid on that mortgage is deductible as qualified_residence_interest because the outstanding balance of the loan is below the dollar_figure million aggregate limit for acquisition_indebtedness and also below the dollar_figure limit for home_equity_indebtedness tl-n-7243-00 the residence securing the debt see sec_163 this subsection was amended in to provide the dollar_figure million aggregate limit now found in sec_163 accordingly subsections b through h of the regulation provide several methods for calculating the amount of allowable interest_deduction under the strictures of a different definition of qualified_residence_interest notwithstanding the above computing the average balance of outstanding home acquisition loans is a permissible method of determining whether a taxpayer’s loans exceed the present dollar_figure million limit see publication home mortgage interest_deduction here taxpayers attempted to use an average daily balance formula to determine their average balance on the state b loan although an average daily balance formula is permissible taxpayers used an incorrect figure in the formula found in sec_1_163-10t apparently taxpayers added the daily balance for each day the state b loan was outstanding in year x days and then divided the sum by however the sum must be divided by the number of days the residence is a qualified_residence during the tax_year the example in sec_1 10t h ii uses a divisor of but the fact pattern provides that the residence was the taxpayer’s principal_residence during the entire tax_year here in order to calculate their average daily balance taxpayers would add the daily balance for each day the loan was outstanding x days and then divide the sum by the number of days the state b residence was a qualified_residence during year a maximum of x the number of days taxpayers owned the residence taxpayers would need to make the same calculation for the loan on the state a residence and then add the average daily balances of both loans in order to determine whether the aggregate amount exceeds the permissible limit if the state a loan is a home equity loan then the separate dollar_figure limit found in sec_163 applies to this indebtedness taxpayers would then be entitled to deduct qualified_residence_interest paid on up to dollar_figure million of their acquisition loan for the state b residence plus all of the interest_paid on the home equity loan secured_by the state a residence the highest balance on the state a loan was amount during year which is below the dollar_figure limit case development hazards and other considerations tl-n-7243-00 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call of my office at if you have any further questions douglas a fahey assistant to the branch chief
